DETAILED ACTION
1.          Claims 21-40 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 9/23/2021, 12/04/2021, 8/20/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
6.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.          The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.          This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.          Claims 21, 23-29, 31, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2018/0152942 A1 to Kwon (hereinafter “Kwon”) in view of United States Patent Application Publication 2018/0131553 A1 to Choi et al. (hereinafter “Choi”).
            Regarding Claim 21, Kwon discloses a station (STA) (Kwon: Figure 2 with [0031] – corresponds to a device that may act in operation as an access point (AP) or a station (STA).), the STA comprising: 
     a transceiver (Kwon: Figure 2 – element 220); and 
     a processor (Kwon: Figure 2 with [0032-0034] – the STA comprises a plurality of processors.), wherein the processor is configured to: 
          receive a preamble of a frame from an access point (AP) (Kwon: Figure 3 with [0038] – corresponds to a physical layer (PHY) frame for use in wireless local area network (WLAN) communications. See also [0048-0049] – AP sends PHY frame to a STA.), wherein a preamble includes an High Efficiency Signal A (HE-SIG-A) field and an High Efficiency Signal B (HE-SIG-B) field (Kwon: Figure 5 with [0049] – “As shown in FIG. 5, SIG fields include L-SIG 504, HE-SIG-A 506, HE-SIG-B 510 and HE-SIG-C 514, where HE stands for high efficiency.”), and wherein the HE-SIG-B field includes a resource allocation field indicating information of one or more resource units in a frequency band through which the frame is transmitted (Kwon: [0049-0051] – corresponds to HE-SIG-B field that may “include the resource allocation information for each scheduled STA, which may include mapping information between allocated sub-channel and corresponding STA.”), and receive a data of the frame from the AP (Kwon: [0076] – corresponds to a data payload (of a frame).). 
            Kwon does not expressly disclose wherein the HE-SIG-B field includes a predetermined field indicating whether the frame is a multi-user frame using multiple input multiple output (MIMO) applied full bandwidth transmission.
            However, Choi discloses HE-SIG-B field includes a predetermined field indicating whether the frame is a multi-user frame using multiple input multiple output (MIMO) applied full bandwidth transmission (Choi: [0073] and [0134-0138] – field includes full bandwidth MIMO in the HE-SIG-B.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of Choi to include the indication of a MU-MIMO/OFDMA field to efficiently recognize user information (Choi: [0006]).
            Regarding Claim 23, the combination of Kwon and Choi discloses the STA of claim 21, wherein Choi discloses the HE-SIG-B field includes the resource allocation field, when the frame is a multi-user frame to which OFDMA is applied (Choi: Figure 11 with at least [0139-0142] – expressed as resource allocation (RU) for one or more users when OFDMA is applied in the HE-SIG-B field.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of Choi to include the indication of a MU-MIMO/OFDMA field to efficiently recognize user information (Choi: [0006]).
            Regarding Claim 24, the combination of Kwon and Choi discloses the STA of claim 21, wherein Choi further discloses the HE-SIG-A field includes a predetermined field indicating whether the frame is the multi-user frame using the MIMO without the OFDMA (Choi: [0073] and [0134-0138] – HE-SIG-A includes the indication of an HE-SIG-B field, which includes the MIMO indication.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of Choi to include the indication of a MU-MIMO/OFDMA field to efficiently recognize user information (Choi: [0006]).
            Regarding Claim 25, the combination of Kwon and Choi discloses the STA of claim 21, wherein Choi further discloses the HE-SIG-A field includes a bandwidth field indicating a total bandwidth in which the frame is transmitted (Choi: [0073] – HE-SIG-A field includes a field whether HE-SIG-B is configured for full bandwidth.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of Choi to include the indication of a MU-MIMO/OFDMA field to efficiently recognize user information (Choi: [0006]).
            Regarding Claim 26, the combination of Kwon and Choi discloses the STA of claim 21, wherein Choi further discloses the HE-SIG-B field further includes one or more user fields indicating information of one or more terminals allocated to each resource unit constituting the frequency band (Choi: [0134-0142] – corresponds to the HE-SIG-B field designated for a plurality of users and allocation information according to MI-MIMO.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the apparatus of Kwon in view of Choi to include the indication of a MU-MIMO/OFDMA field to efficiently recognize user information (Choi: [0006]).
            Regarding Claim 27, the combination of Kwon and Choi discloses the STA of claim 26, wherein Kwon further discloses the user fields sequentially indicate frequency band (Kwon: [0102] – corresponds to spatial stream information for each user/station, suggesting a STA/group identifier is utilized, wherein further information includes time and frequency resource allocation information).
            Regarding Claim 28, the combination of Kwon and Choi discloses the STA of claim 26, wherein Kwon discloses the information of one or more resource units includes information on each size of the resource units and an arrangement of the resource units in the frequency band (Kwon: [0097] – in the PPDU, receiving a resource allocation structure indicator, including size, in an HE-SIG-B).
            Regarding Claim 29, the combination of Kwon and Choi discloses the STA of claim 26, wherein Kwon further discloses the user field includes identifier information of a terminal allocated to one of the resource units and number of streams information (Kwon: [0102] – corresponds to spatial stream information for each user/station, suggesting a STA/group identifier is utilized).

            Claims 31 and 33-39, directed to a method embodiment of claims 21 and 23-29, recite similar features as claims 21 and 23-29 and are therefore rejected upon the same grounds as claims 21 and 23-29. Please see above rejections of claims 21 and 23-29.

11.        Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Choi, and further in view of United States Patent Application Publication 2016/0073387 A1 to Yang et al. (hereinafter “Yang”).
            Regarding Claim 30, the combination of Kwon and Choi discloses the wireless communication terminal of claim 21, but does not expressly disclose wherein when the frequency band is divided into a plurality of subbands, the frequency band is constituted by a combination of at least one of a first resource unit having a basic size, a second resource unit having a size based on twice the size of the first resource unit, and a third resource unit having a size based on four times the size of the first resource unit.
            However, Yang discloses when the frequency band is divided into a plurality of subbands (Yang: [0095] – a channel is divided into K resource units (RU). Each RU 816 may occupy a predetermined number of time slots (or a time period) and respective N tones (subcarriers)), the frequency band includes a combination of at least one of a first resource unit having a basic size (Yang: [0095] – corresponds to N = 26), a second resource unit having a size based on twice the basic size (Yang: [0095] – N = 52), and a third resource unit having a size based on four times the basic size (Yang: [0095] – N = 106).
            It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the combination in view of Yang to include the resource units as described by Yang, since the claimed invention and prior art are of similar endeavor, particular to allocating bandwidth in a communication network. This benefits the device by providing a greater number of sub-bands for improved wireless performance.
           Claim 40, dependent upon claim 31, recites similar features as claim 30 and is therefore rejected upon the same grounds as claim 30. Please see above rejection of claim 30.            

Allowable Subject Matter
12.         Claims 22 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0127269 A1 to Ryu et al. at [0066]; and
US PGPub 2018/0367242 A1 to Elsherif et al. at [0055-0060].

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 31, 2022